Citation Nr: 0118295	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-03 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for chronic bilateral 
ethmoid sinusitis, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

FINDINGS OF FACT

The veteran's sinusitis is not manifested by one or two 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, or three to six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for an increased evaluation for sinusitis have 
not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 4.97, Diagnostic Code 6510 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Background

The appellant's service medical records show that in November 
1943, he was found to have acute sinusitis, frontal and 
ethmoid.  It was noted that the condition was not 
suppurative.  In December 1943, he was given a diagnosis of 
chronic sinusitis.  A February 1944 ENT note indicates that 
he was seen for complaints thought possibly to indicate 
sinusitis but finally attributed to chronic allegeries, there 
having been no evidence of sinusitis present.  

In an October 1946 rating decision, the RO granted service 
connection for bilateral sinusitis and assigned a 
noncompensable evaluation.  This noncompensable evaluation 
has remained in place since, although the veteran has applied 
several times for an increased evaluation.  

Post-service VA medical records show that in April 1947, the 
veteran underwent a submucous resection as an inpatient at a 
VAMC and was discharged with diagnoses of deviated septum and 
allergic rhinitis.

VA outpatient treatment reports dated in August 1960 and 
produced in connection with a pending claim for an increased 
rating state that x-rays of the sinuses performed at that 
time produced no evidence of sinusitis.  The veteran was 
found to have a nasal obstruction, but this was thought to be 
due to allergies.  A VA outpatient treatment report dated in 
October 1961 noted that during a VA medical consultation, the 
veteran had complained of pain across the forehead and under 
the eyes, a stuffy nose, and irritation of the eyes.  With 
testing he was found to be allergic to such irritants as 
pollen, dust, and feathers.  The consultation resulted in 
diagnoses of allergic rhinitis and chronic sinusitis 
secondary to allergic rhinitis.  

In November 1961, a VA ENT examination was performed.  The 
examiner observed that despite the submucous resection that 
had been performed in 1947, the veteran continued to 
experience nasal obstruction.  X-rays of the sinuses taken 
for the examination disclosed no significant abnormality, and 
pathological analysis of a nasal smear that was taken 
identified no eosinophiles.  The examiner diagnosed the 
veteran with vasomotor allergic rhinitis, and, residuals of a 
submucous resection manifested by septum mobility.  

The veteran filed the current claim seeking an increased 
evaluation of his sinusitis in July 1998.

In connection with the current claim, a VA examination was 
conducted in September 1998.  The veteran reported that he 
had received no treatment for sinusitis since service.  He 
described his symptoms as a stuffy nose, particularly in a 
poorly-ventilated room, dryness of the nose accompanied by 
inability to breath through the nose (he said that he 
breathed through his mouth), and the presence of a light gray 
nasal discharge resembling a gel that would dry in the nose 
and have to be extricated manually.  As to the latter, he 
also reported that when he would have a cold, a clear liquid 
would run from his nose.  He said that the last time this 
occurred was approximately two years before.  The veteran 
reported that since service, he had not become incapacitated 
or required any bed rest on account of his sinus condition.  
The examiner noted that the veteran did not complain of any 
pain or headaches, and the examiner found that the areas over 
the veteran's frontal and maxillary sinuses were not tender.  

The examiner noted on physical examination that the veteran's 
nasal passages were patent, rather than appearing obstructed 
and the nasal mucosa pink and moist.  The examiner noted the 
absence of any postnasal drip.  The examiner observed that 
there was some crust in the right nostril but characterized 
it as slight, not purulent, and not obstructing.  The 
examiner's diagnosis was normal nasal passages, pending the 
results of X-rays that were being taken on the same day.  The 
report concerning those X-rays states an impression of normal 
sinuses, with no mucosal thickening.  

With the substantive appeal that he filed in February 2000, 
the veteran submitted a report from his private physician, 
Roy Zagieboylo, M.D.  Dr. Zagieboylo observed that the 
veteran had exhibited a chronic condition characterized by 
dry and irritated eyes and nose and a feeling of dryness in 
his mouth.  The physician noted that the veteran said that he 
had experienced such symptoms since being in service.  The 
physician described these symptoms not only chronic but also 
annoying to the veteran.  He noted that the veteran used 
artificial tears for the dryness in his eyes.  The physician 
indicated in the report that he thought these symptoms might 
possibly be due to Sjogren's syndrome, which he described as 
an autoimmune disorder that is largely treated 
symptomatically with artificial tears, nasal mists and 
sprays, and artificial saliva, as needed.  

ii.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2000).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (2000).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  In the rating of disabilities, it 
is not expected that all cases will show all the findings 
specified for a particular evaluation under a diagnostic 
code.  At the same time, findings sufficiently characteristic 
to identify the disease and the disability therefrom and 
coordination of rating with impairment of function are always 
to be expected.  See 38 C.F.R. § 4.21 (2000).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
it is refuted by a preponderance of the evidence of record.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-00 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

The history of the veteran's disability has been noted.  
However, in a claim for an increased evaluation, the present 
level of the disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's sinusitis is rated under Diagnostic Code 6510.  
Under this provision, a noncompensable evaluation is to be 
assigned when sinusitis is detected by x-rays only.  A 10 
percent evaluation is warranted when there are one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non- incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  An "incapacitating episode" of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6510.  

The issue is whether the veteran's current sinusitis more 
closely approximates that described by the criteria for a 
noncompensable or a 10 percent evaluation under this rating 
provision.  See 38 C.F.R. § 4.7.

The Board finds that by a preponderance of the evidence, the 
disability more closely approximates the criteria for a 
noncompensable rating.  The record reflects that the veteran 
has complained of a stuffy and dry nose, requiring breathing 
with the mouth, the presence of a light gray nasal discharge 
resembling a gel that would dry in the nose, and, as of 
September 1998, a cold, a clear liquid running in the nose 
with a cold that he experienced two years before.  It is also 
evident that the veteran has not contended that he has 
required any bed rest or been incapacitated on account of 
sinus problems.  There is no documentation of record dated 
after 1961 that the veteran has complained of pain with his 
condition.  

The evidence of record shows that the veteran has received no 
recent treatment for sinusitis, and does not take antibiotics 
for his condition, only a nasal spray prescribed to address 
nasal dryness that his physician believes may be due to an 
autoimmune disorder.  No physician examining the veteran has 
found him to have a purulent nasal discharge, although a 
slight and non-purulent amount of crusting in the right 
nostril was identified during the September 1998 VA 
examination.  X-rays taken of the veteran's sinuses have 
revealed no significant abnormalities.  

Thus, the record does not show that the veteran's sinusitis 
is manifested by three or more incapacitating episodes which 
require prolonged antibiotic treatment, or that the disorder 
causes more than six non-incapacitating episodes per year 
which are characterized by headaches, pain and purulent 
discharge.  The fact that the veteran has not required 
treatment, combined with the paucity of pertinent findings on 
VA and private examinations suggests that the veteran does 
not have symptomatology that meets or approximates the 
criteria for a compensable evaluation.  Therefore, the 
preponderance of the evidence is against the claim for an 
increased evaluation for sinusitis.

In reaching this decision the Board notes that the veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  In this respect, the RO has attempted to develop 
the record and obtain pertinent treatment records, although 
the veteran has reported no treatment in recent decades.  In 
addition, the veteran has had the opportunity to submit, and 
has submitted relevant private medical evidence and has been 
examined by VA in connection with his claim.  Accordingly, 
the Board finds that the duty to assist has been fulfilled.  
See generally, Veterans Claims Assistance Act of 2000, Pub. 
L. 106-475, 114 Stat. 2096 (2000).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for sinusitis is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

